

116 HJ 89 IH: Withdrawing approval of the Agreement Establishing the World Trade Organization.
U.S. House of Representatives
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS2d SessionH. J. RES. 89IN THE HOUSE OF REPRESENTATIVESMay 12, 2020Mr. DeFazio (for himself and Mr. Pallone) submitted the following joint resolution; which was referred to the Committee on Ways and MeansJOINT RESOLUTIONWithdrawing approval of the Agreement Establishing the World Trade Organization.That the Congress withdraws its approval, provided under section 101(a) of the Uruguay Round Agreements Act, of the WTO Agreement as defined in section 2(9) of that Act.